Citation Nr: 1605012	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  93-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement of the appellant to receive, on behalf of the Veteran's minor child, D.H., an apportionment of the Veteran's disability compensation in an amount greater than $20.00, from June 1, 1992, to February 28, 1994, to include the issue of entitlement to an earlier effective date.
 
2.  Entitlement of the appellant to receive, on behalf of the Veteran's minor child, D.H., an apportionment of the Veteran's disability compensation in an amount greater than $50.00, from March 1, 1994, to November 30, 1995.
 
3.  Entitlement of the appellant to receive, on behalf of the Veteran's minor child, D.H., an apportionment of the Veteran's disability compensation in an amount greater than $90.00, from December 1, 1995, to November 27, 1997.



REPRESENTATION

Appellee represented by:  The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran (the appellee) had active military service from March 1977 to March 1979.  The appellant has had custody of the Veteran's child, D.H.

This is a highly delayed case that has been ongoing for many years (this is the first time this case has been before the undersigned and the Board wishes to apologize for the delays in the full adjuration of this case). 

This appeal comes before the Board of Veterans' Appeals  (Board) on appeal from an August 1992 decision in which the RO granted the appellant's claim for an apportionment of the Veteran's disability compensation on behalf of the Veteran's minor child, D.H., to the extent that the RO granted the appellant an apportionment of $20 per month, effective June 1, 1992.  

Following her appeal, in February 1996, the Board remanded the appellant's claim to the RO for additional development.  

In July 1996, the RO granted the appellant's claim, to the extent that it granted an increased apportionment of $50.00, effective December 1, 1994.  

In January 1997, the RO awarded an earlier effective date of March 1, 1994, for the $50.00 monthly apportionment.

In February 2000, the Board determined that a timely notice of disagreement with the denial of increased apportionment of the Veteran's disability compensation on behalf of the Veteran's minor child had been filed.  

In a separate, concurrently issued decision, the Board remanded the appellant's claim for increased apportionment of the Veteran's disability compensation on behalf of the Veteran's minor child (D.H.) for additional development.

In September 2004, the Board denied the appellant's claim for an increased apportionment of the Veteran's benefits on behalf of the Veteran's minor child.  

The appellant timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2006 Memorandum Decision, the Court vacated the Board's September 2004 decision.

In August 2007, the Board denied the appellant's claim for an apportionment of the Veteran's disability compensation, on behalf of the Veteran's minor child (D.H.), in an amount greater than $20, from June 1, 1992, and denied an apportionment in an amount greater than $50, from March 1, 1994, to November 30, 1995.  The Board granted an increased apportionment of $90 as of December 1, 1995.  

In December 2007, the RO implemented the Board's decision; an increased rate was paid from December 1, 1995, until November 27, 1997, which is the date upon which D.H. reached age 18 and his apportionment ended.  

The appellant appealed the Board's August 2007 decision to the Court.  In a May 2009 Memorandum Decision, the Court vacated the Board's August 2007 decision.  The Court stated, in part, that the Board had failed to provide adequate reasons and bases for its determination of the appropriate effective date for the appellant's first apportionment award.  The Board has therefore characterized the appeal as encompassing the matters set forth on the title page.

In April 2010, and March and December of 2012, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development. 

Initially, the appellant was represented by Veterans of Foreign Wars (VFW).  In April 2015, however, prior to certification of the appeal to the Board, VFW revoked the appellant's power of attorney.  See 38 C.F.R. § 14.631(c) (2015).  There is no record in the claims file that the appellant appointed another representative.  Hence, she is deemed to be pro se.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The appellant's first claim for an apportionment of the Veteran's disability compensation benefits was received on August 16, 1989; this claim was abandoned.
 
2.  The appellant did not submit any informal or formal claim, or written intent to reopen her claim for an apportionment of the Veteran's benefits, prior to July 16, 1991.
 
3.  The Veteran was incarcerated from September 1988 to February 1994, during which time he was receiving 10 percent of his awardable disability benefits, the remainder of which was withheld.

4.  The Veteran had $394.00 per month withheld for his dependents as of January 1, 1991, and $408.00 withheld for his dependents as of December 1, 1991.  

5.  For the period from March 1, 1994 to November 27, 1997, an increase the apportioned amounts would result in undue hardship to the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for the award of an apportionment of the Veteran's disability compensation benefits of August 1, 1991 have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p) , 3.151, 3.155, 3.158, 3.400(r) (2015).  

2.  The criteria for the appellant's entitlement, on behalf of the Veteran's minor child, D.H., to an apportionment of the Veteran's VA benefits in the amount of $79.00, from August 1, 1991 to November 30, 1991, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5307 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.450, 3.451, 3.665 (2015).

3.  The criteria for the appellant's entitlement, on behalf of the Veteran's minor child, D.H., to an apportionment of the Veteran's VA benefits in the amount of $82.00, from December 1, 1991 to February 28, 1994, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5307 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.450, 3.451, 3.665 (2015).

4.  The criteria for the appellant's entitlement, on behalf of the Veteran's minor child, D.H., to an apportionment of the Veteran's VA benefits in an amount greater than $50.00, for the period from March 1, 1994 to November 30, 1995, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5307 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.450, 3.451 (2015).

5.  The criteria for the appellant's entitlement, on behalf of the Veteran's minor child, D.H., to an apportionment of the Veteran's VA benefits in an amount greater than $90.00, for the period from December 1, 1995 to November 27, 1997, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5307 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.450, 3.451 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Prior to June 1, 1992

In December 2012, the Board denied the claim.  The Board determined, in part, that the earliest effective date for the appellant's apportionment was June 1, 1992.  

In May 2009, the Court reversed and remanded the Board's decision.  The Court stated, in part, that the Board had not indicated how it had determined the effective date for the appellant's first apportionment award.  In the "background" portion of its decision, the Court noted that the appellant had filed her claim in August 1989, and that thereafter, she had made repeated attempts to satisfy the RO of her children's paternity.  The Court stated, "it is far from obvious that the date entitlement arose corresponds to the date on which the appellant finally convinced the RO of her children's paternity."  

With respect to the effective date, the Veteran has not presented any argument specifically addressing this issue. 

Any veteran who is entitled to compensation for service-connected disability is entitled to additional compensation for dependents, including a spouse and child, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115 (West 2014 & Supp. 2015).

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a).

A child may be deemed the "child" of the veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the veteran's spouse.  A child of a surviving spouse whose marriage to the veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included. 38 C.F.R. § 3.57(b).

These provisions are applicable to applications for increased benefits by reason of the existence of a dependent and to applications for reopening and resumption of payments.  38 C.F.R. § 3.109(a).   

In general, VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1) (2015).

Pursuant to 38 C.F.R. § 3.209, age or relationship is established by one of the following types of evidence.  If the evidence submitted for proof of age or relationship indicates a difference in the name of the person as shown by other records, the discrepancy is to be reconciled by an affidavit or certified statement identifying the person having the changed name as the person whose name appears in the evidence of age or relationship.  The evidence can be:
 
(a) A copy or abstract of the public record of birth. Such a record established more than 4 years after the birth will be accepted as proof of age or relationship if, it is not inconsistent with material of record with the Department of Veterans Affairs, or if it shows on its face that it is based upon evidence which would be acceptable under this section.

(b) A copy of the church record of baptism. Such a record of baptism performed more than 4 years after birth will not be accepted as proof of age or relationship unless it is consistent with material of record with the Department of Veterans Affairs, which will include at least one reference to age or relationship made at a time when such reference was not essential to establishing entitlement to the benefit claimed.

(c) Official report from the service department as to birth which occurred while the veteran was in service.

(d) Affidavit or a certified statement of the physician or midwife in attendance at birth.

(e) Copy of Bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the Bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he or she believes the entries to have been made at the time purported.

(f) Affidavits or certified statements of two or more persons, preferably disinterested, who will state their ages, showing the name, date, and place of birth of the person whose age or relationship is being established, and that to their own knowledge such person is the child of such parents (naming the parents) and stating the source of their knowledge.

 (g) Other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, school, employment, immigration, or naturalization records.

In relevant part under 38 C.F.R. § 3.209(a), a copy or abstract of the public record of birth, if established more than 4 years after the birth, will be accepted as proof of age or relationship, if it is not inconsistent with material of record with the Department of Veterans Affairs, or if it shows on its face that it is based upon evidence which would be acceptable under this section.

The sufficiency of evidence of fatherhood will be determined in accordance with the facts in the individual case.  Proof of such relationship will consist of: (1) An acknowledgment in writing signed by him; or (2) Evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or (3) Any other secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings.  38 C.F.R. § 3.210(b).

Evidence of relationship of a stepchild will consist of proof of birth as outlined in 38 C.F.R. § 3.209, evidence of the marriage of the veteran to the natural parent of the child, and evidence that the child is a member of the veteran's household or was a member of the veteran's household at the date of the veteran' death.  38 C.F.R. 
 § 3.210(d).

The general rule for effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400. 

The effective date of an apportionment based on a dependent's original claim is established in accordance with the facts found; otherwise, it is the first day of the month following the month in which the claim for apportionment is received unless otherwise provided.  38 C.F.R. § 3.400(e).

The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Awards of additional compensation for dependents shall be effective the latest of the following dates: (1) Date of claim, (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b). 

The date of claim for additional compensation for dependents is defined as the date of veteran's marriage or birth of his or her child or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R.  § 3.155(a); Norris v. West, 12 Vet. App. 413, 416-17 (1999).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim. 38 C.F.R. § 3.160(e) .

In regard to time limits for filing evidence, if a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within 1 year from the date of such notification, compensation may not be paid by reason of that application.  See 38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 3.158 (2015). 

The record reveals that the appellant's claim for apportionment of the Veteran's disability compensation benefits on behalf of D.H., as a minor child of the Veteran, was received on August 16, 1989.  The record does not reveal any informal or formal claim, or written intent to file a claim for an apportionment of the Veteran's benefits on behalf of D.H. dated prior to the August 16, 1989 claim.

Thereafter, the RO sent the appellant duty-to-assist letters, to include a September 1989 request for D.H.'s birth certificate, showing the names of both parents.  

In October 1989, the RO returned birth certificates that had been submitted by the appellant as unacceptable, and requested either the original birth certificates, or certified copes (with raised seals). 

On July 16, 1991, the RO returned copies both D.H.'s and G.H.'s birth certificates, which appear to include raised seals and to have been incompliance with the RO's October 1989 request.  D.H.'s birth certificate shows that he was born in November 1979.  The RO stated, "The purpose for which this material was submitted has been served."  

In April 1992, the Veteran claimed D.H., as well as D.H.'s brother (G.H.), as his children, and as dependents.  See VA Form 21-686c, received in April 1992.

In May 1992, the appellant submitted a copy of a local court order of paternity finding of the courts, showing that the Veteran had been declared D.H.'s father, and that he had been ordered to provide $100 per month in support of D.H. and G.H. beginning in February 1992.

In May 1992, the RO issued an apportionment decision in which it determined that the Veteran was incarcerated, that he has never "claimed or acknowledged" D.H. or G.H., that he was incarcerated, and that as all but 10% of his benefits were already apportioned to his spouse (L.C.), "this does not leave a reasonable amount to apportion."  

In May 1992, another copy was received of the Veteran's VA Form 21-686c, dated in April 1992, in which he claimed D.H., as well as D.H.'s brother (G.H.), as his children, and as dependents.  See VA Form 21-686c, received in May 1992.

In a July 1992 apportionment decision, the RO granted the appellant $20 per month on behalf of D.H.  The RO assigned an effective date of June, 1, 1992.  

The Board finds that the correct effective date is July 16, 1991.  The appellant filed her original claim in August 1989, however, it was unaccompanied by an acceptable documentation to establish D.H. as a minor child of the Veteran.  

It is important for the parties to know that the Board has undergone a detailed review of this record over the many decades this case has been ongoing:  In September 1989, she was notified of what was required to complete her claim.  She provided unacceptable documentation that was returned to her in October 1989.  There is no evidence to show that the requested documentation was received within one year from the date of such notification (sent in October 1989), and the claim is therefore deemed to have been abandoned as of October 1990.  See 38 C.F.R. § 3.158 (2015).  

The earliest date on which it is shown that the appellant submitted a reopened claim (i.e., D.H.'s birth certificate), is in the form of the RO's July 16, 1991 letter, in which the RO stated it was returning D.H.'s birth certificate.  38 C.F.R. § 3.160(e).  This letter indicates that the RO was in possession of D.H.'s birth certificate as of that date; there is no record to show exactly when that birth certificate was received.  Therefore, the earliest date upon which the appellant's reopened claim may be deemed to have been received in July 16, 1991.  

The first day of the month following the month in which the appellant's reopened claim for an apportionment was received is the proper effective date of the $20.00 monthly apportionment award in this case.  38 C.F.R. § 3.400(e)(1).  Her reopened claim for apportionment is deemed to have been received July 16, 1991, so August 1, 1991, is the earliest effective date permitted by law.  

II.  Apportionment

The appellant argues that an increased special apportionment is warranted.  She has repeatedly argued that D.H. should share in any apportionment equally with the Veteran's spouse's (L.C.'s) children.

The record shows that D.H. is the child of the Veteran and the appellant, and that the appellant was the custodial guardian of D.H. during the time periods in issue.  D.H. is therefore a minor and is potentially eligible to receive apportionment benefits during the time periods in issue.  38 C.F.R. § 3.452(a).

In July 1992, the RO granted the appellant to receive, on behalf of the Veteran's minor child, D.H., an apportionment of the Veteran's disability compensation in an amount of $20.00 from June 1, 1992.  

In July 1996, the RO granted an increased apportionment of $50.00, with an effective date of December 1, 1994.  In January 1997, the RO awarded an effective date of March 1, 1994 for the $50.00 increased apportionment.  

In August 2007, the Board granted the claim, to the extent that it granted an increased apportionment of $90.00, with an effective date of December 1, 1995 to November 27, 1997 (the date upon which D.H. reached age 18).  

In Part I of this decision, the Board has determined that the earliest effective date warranted for the appellant's initial award of compensation is August 1, 1991.  
 
A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims procedures have been followed in this case.  In particular, as noted in discussion of the VCAA, each party has been provided notices and determinations related to the contested claim, and both parties have been advised of the applicable laws and regulations over decades of litigation on this matter.  The Board, based on the evidence of record, must make a determination.  Further delays given the record in this case would be unconscionable to all parties.

All or any part of a veteran's pension or compensation award may be apportioned if the veteran's spouse and/or children are not residing with the veteran and the veteran is not discharging his or her responsibility for the spouse or children's support.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a)(1)(ii).

A veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  

The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Under VA laws and regulations, a person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665  beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a). 

In the case of a veteran with a service-connected disability rated at 20 percent or more, the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d). 

Under certain circumstances, veteran's compensation may be apportioned to dependents, including dependent children.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.665(e).  When a veteran's compensation is reduced due to incarceration, VA will inform the veteran of the rights of the veteran's dependents to an apportionment while the veteran is incarcerated.  38 C.F.R. § 3.665(a).  Apportionment shall be effective the date of the reduction of the payments, if an informal claim for apportionment is received within one year after notice to the incarcerated person, and any necessary evidence is received within one year from the date of a VA request for information.  Otherwise, payments may not be made for any period prior to the date of receipt of a new informal claim.  38 C.F.R. § 3.665(f).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

For all time periods on appeal, the Board notes that in the Court's May 2009 decision, it stated that the Board's August 2007 decision failed to explain why the RO had persisted in awarding the lion's share of the available compensation to L.C.'s dependents, or, why the awards to the appellant remained fixed as L.C.'s dependents decreased (presumably due to one or more of them reaching the age of 18).  The Court further noted that the Board had determined that an equal distribution of the available compensation among all of the Veteran's dependents would constitute "undue hardship" on L.C.'s children.  

However, the Court stated that the Board had not explained why an egalitarian distribution among all of the Veteran's dependents would  constitute "undue hardship" on any of them.  The Court stated that any diminution in the payments received by L.C.'s dependents would have been a hardship in financial terms, the question to be addressed was whether it would constitute "undue hardship," and that it was not clear that requiring the Veteran to support his illegitimate children to the same extent as his legitimate children worked any "undue hardship" on them.  Citing 38 C.F.R. § 3.451.  

In a footnote, the Court acknowledged that if the Board were to decide in a different apportionment scheme, its implementation may involve declaration of an overpayment with respect to L.C.'s dependents, and that it was unclear if this was feasible, or whether VA may choose to invoke its equity powers to rectify any unjustified imbalance.  Citing 38 U.S.C.A. § 503.  
 
This is a highly complex case in which a further remand of this case for yet more development would have highly limited result (if any).  The Board believes it must make a decision in this case based on the evidence of record in a just and fair manner.

The Board finds that there is no basis under these facts of this case to find that requiring the Veteran to support his "illegitimate" children to the same extent as his "legitimate" children inflicts any "undue hardship" on them.  See 38 C.F.R. § 3.451.  A review of financial status reports, and other evidence, shows that both the appellant and L.C. appear to have monthly expenses which exceed their monthly incomes.  The primary distinction appears to be that L.C. had three children from the Veteran to support, as opposed to the appellant's two children from the Veteran.  However, this does not, in the Board's judgment, rise to the level of "undue hardship" on L.C. or her children, especially when the ages, as well as the school status of some the dependents, are considered.  

Accordingly, the Board will endeavor to implement a reasonably egalitarian distribution among all of the Veteran's dependents.

In addition, the Veteran's representative has raised the issue of whether or not the Veteran was contributing to the appellant's finances through a state court-ordered SDU (state disbursement unit), and has requested that any such contributions be verified with the state agency.  See e.g., Veteran's representative's Informal Brief, dated in December 2015.  However, VA has undertaken attempts to verify any such payments without success, to include not receiving a response from the Veteran following VA's most recent duty-to-assist letter sent to him in November 2013.

Briefly stated, while there are state court orders of record to show that the Veteran was ordered to pay child support to the appellant, there is no evidence to show that he ever did so during the time periods on appeal.  In such a case, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107.  Therefore, for all time periods on appeal, it is not shown that the Veteran was discharging his responsibility for D.H.'s support.  See 38 U.S.C.A. § 5307 ; 38 C.F.R. § 3.450(a)(1)(ii).  As such, it is not necessary for the appellant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993).  

A.  August 1, 1991 to February 28, 1994

The evidence shows that the Veteran was incarcerated during the entire time period in issue.  At the time of his incarceration, the Veteran had been granted service connection for schizophrenia, rated as 30 percent disabling, as well as peptic ulcer disease, rated as 10 percent disabling.  His combined disability rating was 40 percent, effective November 1, 1984.

In a July 1992 special apportionment decision, the RO granted the appellant the apportioned amount of $20.00 on behalf of D.H., effective June 1, 1992.  The RO stated that the $20.00 represented the added allowance of VA disability benefits the veteran was entitled for one additional child.  The RO's decision noted that the Veteran was currently receiving only $83.00 due to the fact that he was incarcerated, and that his wife (L.C.) and three other children were apportioned the remainder of his award of $408.00.  The RO informed the appellant that her son (G.H.) was over 18 years of age and there was no evidence that he was attending school.  As such, no additional benefit was warranted for G.H.  Both the appellant and the Veteran were notified of the decision.

The evidence is summarized as follows: In a November 1983 VA Form 21-686c (Declaration of Marital Status), the Veteran noted his wife, L.C., and his dependent children, E.C., A.C., and M.C. 

In November 1988, the Veteran's wife (L.C.), filed a claim for apportionment of the Veteran's VA disability benefits.  At the time, the Veteran's monthly disability compensation was $395.00.  In an April 1989 special apportionment decision (VA Form 21-441), the RO apportioned L.C. $95.00 per month, effective December 1, 1988. 

In September 1989, the RO notified L.C. that she would be receiving a monthly apportionment of the Veteran's benefits in the amount of $322.00 because the veteran was incarcerated and was not allowed to receive more than 10 percent of his benefits.  Therefore, the remainder of his benefits was apportioned to his three dependents, i.e., his minor children with L.C.  

In a July 1990 letter, the RO notified the Veteran that he would be receiving $76.00 of his monthly compensation of $445.00, and that his dependents (L.C. and three children)(L.C.'s oldest child turned 18 in February 1990, however, she remained eligible for benefits as she was in school) would be receiving the remaining $338.00.  See also December 1990 RO notice.  

In a March 1991 letter, the RO notified the Veteran that he would be receiving $80.00 of his monthly compensation.  See also May 1991 RO notice.

A May 1991 letter from the RO states that the Veteran's spouse and three children would receive $394.00 per month of the apportioned benefits, effective as of January 1, 1991.  See also June 1991 RO notice to L.C. (noting an effective date of May 1, 1991 and that L.C.'s dependent "E" was to receive a continued monthly apportionment until her 23rd birthday in February 1995).

A December 1991 letter from the RO indicates that the Veteran's award was amended to $83.00.

A December 1991 letter from the RO to G.H. indicates that he was to received $62.00 per month beginning September 1, 1992, and $65.00 per month beginning December 1, 1992, based on attendance in school.

In June 1992, the RO received the status of the Veteran's finances, which indicated that he had no monthly income because he was incarcerated.  There are no FSR's or other income/expense statements of record for the Veteran dated within the appeal period. 

Also in June 1992, the appellant submitted a financial statement, which showed that her expenses at $800 per month exceeded her income, which was $350 per month. She also stated that the Veteran had sent $50 for the last two months for support. 

In a September 1992 statement, the appellant stated that her income was only $210 a month.  Her expenses were approximately $1,100, and her debts were more than $6,500. 

Thereafter, in a January 1993 special apportionment decision, G.H. was awarded an apportionment of the Veteran's disability benefits as a child, over the age of 18 but still attending school.  His award was $62.00, effective September 1, 1992, and $65.00, effective December 1, 1992.  The expected date of G.H.'s graduation was May [redacted], 1993. 

In May 1993, the appellant submitted an amended financial statement, and stated that her income was still $210 a month.  Her expenses, to include food, utilities, rent, and transportation, among others, were approximately $750 per month and debts were over $6,500.

The Board finds that the record shows that the Veteran is not reasonably discharging his responsibility for his minor child's (D.H.'s) support.  In this case, notwithstanding evidence that a local court ordered the Veteran to provide $100 per month in support of D.H. and G.H. beginning in February 1992, there is nothing in the record to show that the Veteran paid court-ordered support to the appellant - other than $100 in about June 1992 - or that he was otherwise contributing to the appellant's or D.H.'s support in any way.  In this regard, reports indicate that the Veteran has three other children with his spouse (L.C.).  There is nothing to show that he was paying court-ordered spousal or child support to any of these children, or to his spouse (L.C.).  The Veteran has not demonstrated that an increased apportionment on behalf of D.H. would result in financial hardship to him; the Veteran is shown to have been receiving the maximum amount allowed for an incarcerated person.  With regard to the appellant, she is not required to demonstrate financial hardship in order to obtain a general apportionment under 38 C.F.R. § 3.450.  Hall.  

In the Court's May 2009 decision, it noted that there were some discrepancies in the calculations used by the Board.  Some of these were dated prior to the time periods in issue, to include a July 1990 notice to the Veteran that his award was $445 per month, with all but $76.00 per month withheld.  The detail in the analysis of the court is distinct:  The Board notes that C&P accounting documents appear to indicate that there may have been ongoing adjustments to the Veteran's compensation during the time periods on appeal (as opposed to actual disbursements).  It has therefore favored the "corrected" and/or most recent Compensation and Pension documents, and VA notifications to the Veteran and the interested parties, for each time period on appeal, as this evidence is presumably more accurate and representative of the correct amounts.  

The best evidence shows that, following the payment to the Veteran of his award, there was $394.00 per month withheld for his dependents as of January 1, 1991 (see May and June 1991 notice to L.C.) (noting onset no earlier than January 1, 1991), and $408.00 as of December 1, 1991.  Dividing these amounts by five (L.C. and her three dependents and D.H.) prior to G.H.'s award (beginning in September 1992) results $79.00 from January 1, 1991 to November 30, 1991, and $82.00 as of December 1, 1991 (to the end of this appeal period, i.e., March 1, 1994).  

The Board therefore finds that the foregoing apportionments are warranted.  In this regard, the Board notes that a 20 percent apportionment share is the minimum ordinary amount established by the special apportionment guideline discussed in 38 C.F.R. § 3.451.  Here, the appellant has been awarded a 20 percent apportionment.  Therefore, an apportionment of $79.00 from January 1, 1991 to November 30, 1991, and $82.00 from December 1, 1991 to March 1, 1994, is granted.  

A "special" apportionment in excess of that awarded is not warranted, inasmuch as the appellant and L.C. appear to have relatively similar financial situations in which their expenses exceed their income.  38 C.F.R. §§ 3.451, 3.453.  The Board can find no basis to favor any of the Veteran's dependents over any of the others.  Accordingly, the Board finds that a "special" apportionment, in excess of the apportionment granted in this decision, is not warranted.  

B.  March 1, 1994, to November 30, 1995
 
In February 1994, the Veteran was released from prison.  

In August 1994, the Veteran notified the RO that he had no job or money to live on. 

In December 1994, the RO notified the Veteran's wife, L.C., that her apportionment was being reduced to $74.00, effective December 1, 1994.  The RO also notified the Veteran that, beginning in February 1994, his rate of disability compensation was $476.00, of which he would receive $110.00, and that the amount withheld for his dependents would be $366.00.  He was informed that effective December 1, 1994, his rate of disability compensation would be $476.00, of which he would receive $393.00, and the remaining amount withheld and apportioned to his dependents. 

The report of a February 1995 psychological examination reflects that the Veteran's vocational skills were limited due to poor interpersonal skills, lack of concentration and focus, and the fact that employers and employees might not trust him.  The examiner noted that the Veteran was functioning in the borderline range of intelligence.  Additional problems noted by the examiner included a lengthy history of mental health problems, sporadic work history and lack of employment, and a dependency upon VA benefits. 

The report of a March 1995 psychological examination notes that the Veteran still harbored strong paranoid ideation and was avoidant of intimate social contact except with only a very few friends.  The Veteran was noted as reporting that he had made several attempts at keeping jobs, but was soon terminated either voluntarily or fired due to difficulty relating to supervisors or co-workers. 

A December 1995 report of VA examination reflects the examiner's finding that the Veteran did not appear to be capable of continually performing in a job where interpersonal relationships were necessary. 

In summary, following his release from incarceration in February 1994, and prior to December 1, 1994, the Veteran had about 24 percent of his total compensation benefits apportioned to his dependents ($110 out of $476).  As of December 1, 1994, he began receiving benefits of $476.00, with $83.00 being apportioned to his dependents.  Thus, the amounts being withheld are substantially within the guidelines at 38 C.F.R. § 3.451 (providing that "ordinarily" apportionment of less than 20 percent would not provide a reasonable amount for any apportionee).  Thus, while the Board finds that the appellant's expenses do exceed her income, she is receiving an amount of benefits from the Veteran for his dependent child, D.H., that the Veteran in his diminished capacity can provide at this time, given these facts.  The evidence currently of record shows that additional apportionment would necessarily result in a financial hardship to the Veteran as a result of his limited resources and income.  The Veteran has reported that since his release from prison he has had problems finding and keeping a job due to his psychiatric symptoms.  Both private and VA examination reports document the Veteran's limited vocational abilities and his problems adjusting and adapting to a work-place environment due to problematic social skills.  Based on the available evidence, the Board finds that an additional apportionment of the Veteran's benefits would cause the Veteran undue hardship.  

C.  December 1, 1995, to November 27, 1997

In a January 1996 letter, the RO notified the Veteran that his net disability compensation award would be $404.00, after $98.00 was withheld for his dependents.  The award would be effective December 1, 1995. 

In a February 1996 remand, the Board requested that the RO reconsider the appellant's request for an increase in apportionment on behalf of D.H., in light of the Veteran's release from prison and his increase in disability benefits. 

In March 1996, the appellant submitted a financial statement that showed income of $510 per month.  Her expenses were approximately $1,000 and her debts were $3,000.  

In a May 1996 rating decision, the RO increased the Veteran's disability rating for schizophrenia from 30 percent to 50 percent, effective November 2, 1995.  His combined service-connected rating was 60 percent, effective November 2, 1995. 

In a May 1996 letter, the RO notified the Veteran that, effective December 1, 1995, his disability compensation was being increased to $738.00, not to include $94.00 withheld for his dependents.  

In July 1996, misfiled evidence was associated with the claims file, date stamped as having been received by the RO in April 1996.  The evidence consisted of financial information from the appellant, which had been requested by the RO in March 1996.  For the period February 1994 to December 1994, the appellant reported monthly income of $610.00, expenses of $1,100.00, and debts of $3,000.00.  For the period of January 1995 to December 1995, she reported monthly income of $420.00, expenses of $985.00, and debts of $3,500.00.  For the period of January 1996 to March 1996, she reported monthly income of $420.00, expenses of $865.00, and debts of $3,700.00.  The Veteran did not respond to the RO's request for financial information.  

In a July 1996 special apportionment decision, the appellant's apportionment of the Veteran's disability benefits was increased to $50.00, effective December 1, 1994.  In the RO's notification letter to the Veteran, it was noted that the Veteran's wife, L.C., and her two children, both under the age of 18, were receiving $74.00, and the appellant and her child, D.H., were receiving $50.00.  As a result, effective December 1, 1994, the rate of disability compensation was $487.00, of which the Veteran would receive $363.00, and his dependents would receive $124.00.  Additionally, effective December 1, 1995, as a result of a 60 percent disability rating increase, the rate of disability compensation would be $862.00, of which the Veteran would receive $738.00, and $124.00 would be withheld for his dependents. 

A July 1996 notification letter from the RO to the appellant noted that the assigned effective date of the $50.00 award was due to the fact that prior to this date, the Veteran's benefits were apportioned to his other dependents.  

A statement from the appellant, also in July 1996, notes that after utilities and food, she and the Veteran's children were a "charity case."  She indicated that she did not have transportation to get to and from work.  

In January 1997, the RO assigned an earlier effective date, of March 1, 1994, for the award of a $50.00 apportionment on behalf of D.H.  That same month, the RO notified the Veteran of its decision.  In the notice letter, the RO informed the Veteran that, effective December 1, 1994, he would receive $363.00, not to include $124.00 withheld for his dependents, and that, effective December 1, 1995, he would receive $738.00, not to include $124.00 withheld for his dependents. 

In a February 2000 remand, the Board instructed the RO to obtain updated financial information from the Veteran and the appellant. 

In an April 2000 Financial Status Report (VA Form 20-5655), the Veteran reported that he was unemployed and had no income or assets.  He did not report having any expenses.  

In her VA Form 20-5655, the appellant reported that she had a combined monthly net income of $473.00 and monthly expenses of $815.00.  She also reported debts in the amount of $15,130.00. 

In summary, as of December 1, 1995, following an increase in his disability rating to 60 percent, the Veteran's rate of disability compensation increased to $862.00, with $124.00 being apportioned to his dependents.  The amounts to about 14 percent of his total benefits.  Although the Veteran did not submitted financial status reports as requested by the RO, the evidence indicates that an additional apportionment would necessarily result in a financial hardship to the Veteran, as a result of his limited resources and income.  The Board's analysis in Part II.B. is largely applicable here.  The Veteran has reported that since his release from prison he has had problems finding and keeping a job due to his psychiatric symptoms.  Both private and VA examination reports document the Veteran's limited vocational abilities and his problems adjusting and adapting to a work-place environment due to problematic social skills.  Although the appellant's expenses exceed her income, she is receiving a reasonable amount of benefits from the Veteran for his dependent child, D.H.  To the extent that the Board has endeavored to implement an egalitarian distribution of the apportionment, it points out that the appellant's $50 per month is in excess of what she would receive if equal shares were apportioned between herself, L.C., and L.C.'s two children ($50 is about 32 percent of $124).  

Based on the available evidence, the Board finds that an additional apportionment of the Veteran's benefits would cause the Veteran undue hardship.  Accordingly, the claim must be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a). 

The VCAA, however, does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim.  Furthermore, the "elements" specified in Dingess v. Nicholson, 19 Vet. App. 473 (2006) have no application to this claim. 

Claims for apportionment do, however, have specialized notice requirements because such claims fall into the category of "simultaneously contested claims."  In contested claims, all interested parties will be specifically notified of the action taken by the RO in the claim and of the right and time limit to initiate an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100 (2015).  In this case, both parties were sent notice of the RO's apportionment decision, the statement of the case, and the subsequently-issued supplemental statements of the case.

In December 2012, the Board remanded this claim.  The Board noted the following: in a June 2012 statement, the Veteran's representative noted that no attempt had been made to determine if the Veteran was current on his arrears to the appellant's child through the Texas judiciary system.  The allegation was made that there was no evidence that the Veteran had not been meeting his financial obligations and the implied statement that payments had been received by the appellant which were not accounted for.  The Board directed that the Veteran must be contacted to determine if, in fact, he had made any payments in support of D.H . between June 1, 1992 and November 27, 1997.  The Veteran was to be instructed to file Income-Net Worth and Employment Statements for the period from July 1994 to July 1995, from July 1995 to July 1996, from July 1996 to July 1997 and for the period from July 1997 to November 1997. 

In November 2013, the RO sent duty-to-assist letters that were in compliance with the Board's remand to both the appellant and the Veteran, to include a request that the appellant sign and complete an attached VA Form 21-4142 (Authorization and Consent to Release Information) to authorize the release of information from any State, Federal or Local agencies concerning any information to help support her case.  There is no record to show that a reply was ever received from either party.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that neither the Veteran nor the appellant has been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

ORDER

An apportionment of the Veteran's VA disability compensation in the amount of $79.00, from August 1, 1991 to November 30, 1991, is granted, subject to the laws and regulations governing the award of monetary benefits.

An apportionment of the Veteran's VA disability compensation in the amount  of $82.00, from December 1, 1991 to March 1, 1994, is granted, subject to the laws and regulations governing the award of monetary benefits.

An apportionment of the Veteran's VA disability compensation in an amount greater than $50.00, from March 1, 1994 to December 1, 1995, is denied.

An apportionment of the Veteran's VA disability compensation in an amount greater than $90.00, from December 1, 1995 to November 27, 1997, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


